ORDER
IT IS HEREBY ORDERED THAT:
1) The recommendations of the Disciplinary Board concerning the probation, reprimand, and restitution regarding Charles B. Schmitz be adopted.
2) The probation of two years is to commence on the day this order is issued.
3) The conditions of the Probation Agreement between Disciplinary Counsel and Charles B. Schmitz shall be enforced: a) a probationary period of two years; b) full restitution for all financial injury from Schmitz’s misconduct shall be made during that time; c) quarterly reports shall be made to the Office of Disciplinary Counsel concerning the progress of restitution; d) during the probationary period there shall be no further violations of any of the Rules of Professional Conduct.
4) The Disciplinary Board shall have the authority to amend, alter, modify, or ex*1105tend the term of probation for good cause shown subject to review by this Court.